          Case 2:18-cv-02590-JZB Document 17 Filed 10/03/18 Page 1 of 5



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Angel A. Garcia,                                    No. CV-18-02590-PHX-JZB
10                          Plaintiff,                   ORDER SETTING RULE 16 CASE
                                                         MANAGEMENT CONFERENCE
11   v.
12   AVH Mortgage LLC, et al.,
13                          Defendants.
14
15           Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court sets a Case
16   Management Conference for November 14, 2018 at 11:30 a.m. in Courtroom 302, Sandra
17   Day O’Connor U.S. Courthouse, 401 W. Washington St., Phoenix, Arizona 85003. In
18   preparation for this Case Management Conference, IT IS ORDERED:
19   A.      Initial Disclosures
20           The parties shall provide initial disclosures in the form, and on the schedule,
21   required by Rule 26(a) of the Federal Rules of Civil Procedure. The parties must file with
22   the Clerk of the Court a Notice of Initial Disclosures; the parties shall not file copies of the
23   actual disclosures.
24   B.      Rule 26(f) Meeting and Joint Case Management Report
25           The parties shall meet and confer at least 14 days before the Case Management
26   Conference as required by Rule 26(f) of the Federal Rules of Civil Procedure. At this Rule
27   26(f) meeting, the parties shall develop a Joint Case Management Report that contains the
28   following information in separately numbered paragraphs:
         Case 2:18-cv-02590-JZB Document 17 Filed 10/03/18 Page 2 of 5



 1            1.     The parties who attended the Rule 26(f) meeting and assisted in developing
 2   the Joint Case Management Report;
 3            2.     A short statement of the nature of the case (3 pages or fewer), including a
 4   description of each claim and defense;
 5            3.     A description of the principal factual and legal disputes in the case;
 6            4.     The jurisdictional basis for the case, citing specific jurisdictional statutes;1
 7            5.     Any parties that have not been served and an explanation of why they have
 8   not been served, and any parties that have been served but have not answered or otherwise
 9   appeared. Unless counsel can otherwise show cause, an order shall accompany the joint
10   report dismissing any fictitious or unnamed parties, any party that has not been served, or
11   appropriate pleadings seeking default judgment on any non-appearing party.
12            6.     A statement of whether any party expects to add additional parties to the case
13   or otherwise to amend pleadings (the Court will set a deadline of no later than 60 days after
14   the Case Management Conference to join parties or amend pleadings);
15            7.     A list of contemplated motions and a statement of the issues to be decided by
16   these motions (including motions under Rules 702, 703, 704, and 705 of the Federal Rules
17   of Evidence);
18            8.     The status of related cases pending before other courts or other judges of this
19   Court;
20            9.     A statement of when the parties exchanged initial disclosures as required by
21   Rule 26(a) of the Federal Rules of Civil Procedure;
22            10.    A discussion of necessary discovery, including:
23                   a.     the extent, nature, and location of discovery anticipated by the parties;
24                   b.     Suggested changes, if any, to the discovery limitations imposed by the
25
     1
       If jurisdiction is based on diversity, the parties shall include a statement of the citizenship
26   of every party and the amount in dispute. See 28 U.S.C. § 1332. The parties are reminded
     that (1) a corporation is a citizen of the state where it is incorporated and the state of its
27   principal place of business and (2) partnerships and limited liability companies are citizens
     of every state in which one of their members or partners resides. See 28 U.S.C. § 1332(c);
28   Indus. Tectonics v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990); Johnson v. Columbia
     Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

                                                    -2-
         Case 2:18-cv-02590-JZB Document 17 Filed 10/03/18 Page 3 of 5



 1                        Federal Rules of Civil Procedure; and
 2                 c.     The number of hours permitted for each deposition, unless extended
                          by agreement of the parties.
 3
            11.    A discussion of any issues relating to disclosure or discovery of
 4
     electronically stored information, including the form or forms in which it should be
 5
     produced;
 6
            12.    A discussion of any issues relating to claims of privilege or work product;
 7
            13.    Proposed specific dates for each of the following (deadlines should fall on a
 8
     Friday unless impracticable):
 9
                   a.     A deadline for the completion of fact discovery;2
10
                   b.     Deadlines for disclosures of expert testimony under Rule 26(a)(2)(A)-
11                        (E) of the Federal Rules of Civil Procedure;
12                 c.     A deadline for completion of all expert depositions;
13                 d.     A deadline for filing dispositive motions; and

14                 e.     A date by which the parties must engage in good faith settlement talks.
15                 f.     If either party is presenting their case as a collective action or class
                          action, the parties shall include deadlines for filing motions for
16                        certification.
17          14.    With regard to actions brought pursuant to the Employee Retirement Income
18   Security Act of 1974, 29 U.S.C. § 1001, et seq., if the parties agree to resolve the action
19   through cross-briefing, they shall jointly propose a deadline for each of the following:
20                 a.     Initial disclosures;
21                 b.     Completion of disclosure of materials (previously undisclosed) that
                          either party contends should be considered as part of the record on
22                        review;
23                 c.     Filing of the Administrative Record;
24                 d.     Filing of Plaintiff’s Opening Brief;
25
26   2
       The discovery deadline is the date by which the parties must complete all discovery.
     Accordingly, the parties must serve discovery requests and notice depositions sufficiently
27   in advance of this date to ensure reasonable completion by the discovery deadline,
     including time to resolve discovery disputes. Absent extraordinary circumstances, the
28   Court will not entertain discovery disputes after the discovery deadline.


                                                 -3-
          Case 2:18-cv-02590-JZB Document 17 Filed 10/03/18 Page 4 of 5



 1                  e.     Filing of Defendants’ Response Brief;
 2                  f.     Filing of Plaintiff’s Reply Brief; and
 3                  g.     Completion of Good Faith Settlement Talks.
 4           15.    Whether a jury trial has been requested and whether the request for a jury
 5   trial is contested (if the request is contested, briefly set forth the reasons);
 6           16.    The estimated length of trial and any suggestions for shortening the trial;
 7           17.    The prospects for settlement and any request of the Court for assistance in
 8   settlement efforts, such as a request that the Court refer the matter to another magistrate
 9   judge for a settlement conference; and
10           18.    Any other matters that will aid the Court and parties in resolving this case in
11   a just, speedy, and inexpensive manner as required by Rule 1 of the Federal Rules of Civil
12   Procedure.
13           The parties shall file the Joint Case Management Report with the Clerk at least seven
14   days before the Case Management Conference. It is the responsibility of Plaintiff to initiate
15   the Rule 26(f) meeting and preparation of the Joint Case Management Report. Defendants
16   shall promptly and cooperatively participate in the Rule 26(f) meeting and assist in
17   preparation of the Joint Case Management Report.
18   C.      Case Management Conference and Order
19           The Court directs the parties to Rule 16 of the Federal Rules of Civil Procedure for
20   the objectives of the Case Management Conference. Counsel who will be responsible for
21   trial of the lawsuit for each party shall appear and participate in the Case Management
22   Conference and shall have authority to enter into stipulations regarding all matters that may
23   be discussed. The Court will grant a continuance of the Case Management Conference only
24   for good cause and will not grant a continuance beyond the time limit set forth in Rule
25   16(b) of the Federal Rules of Civil Procedure.
26           During or after the Case Management Conference, the Court will enter a Case
27   Management Order. The form of the Court’s standard Case Management Order can be
28   found on the Court’s website at www.azd.uscourts.gov under Judges Information/Orders,


                                                   -4-
       Case 2:18-cv-02590-JZB Document 17 Filed 10/03/18 Page 5 of 5



 1   Forms & Procedures. The Court will enforce the deadlines in the Case Management Order;
 2   the parties should plan accordingly.
 3   D.    Other Matters
 4         The parties are expected to fully comply with the Federal Rules of Civil Procedure
 5   and Local Rules of Civil Procedure and to minimize the expense of discovery. The parties
 6   should ensure that all filings comply with Rules 7.1 and 7.2 of the Local Rules of Civil
 7   Procedure.
 8         The Clerk of the Court shall send copies of this Order to all counsel of record and
 9   to any unrepresented parties.
10         Dated this 3rd day of October, 2018.
11
12                                                           Honorable John Z. Boyle
13                                                           United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
